


Exhibit 10.1


SECOND AMENDMENT TO
2011 SHARE INCENTIVE PLAN




THIS SECOND AMENDMENT (the “Second Amendment”) to the 2011 SHARE INCENTIVE PLAN
is executed as of November 4, 2013.




RECITALS




WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2011 Share Incentive Plan (the “Initial 2011 Plan”) on March 24, 2011, which was
approved by the shareholders of the Company at the 2011 Annual Meeting of
Shareholders.


WHEREAS, the Company amended the Initial 2011 Plan pursuant to a First Amendment
to 2011 Share Incentive Plan dated July 10, 2012 (the “Amendment”; the Initial
2011 Plan, as modified by such Amendment, is hereinafter referred to as the
“Plan”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Plan.


WHEREAS, the Company desires to further amend the Plan to (i) provide for a
minimum vesting period of three years for Share Awards granted to Company
employees and (ii) extend the period of time for Company employees terminated
involuntarily (other than for Good Cause) to exercise their vested share options
from 90 days to the expiration of the option.


NOW THEREFORE, the Plan is amended as follows:


1.    Share Awards. Paragraph 5(a)(i) of the Plan is deleted in its entirety and
the following is substituted therefor:
(a)    Share Awards granted shall be subject to the following conditions and/or
restrictions:
(i)    A Share Award granted to Company employees shall be subject to a minimum
vesting period of at least three years from the date of Grant, with the Share
Award vesting either in annual equal installments over, or in full at the end
of, said period, and may be subject to such other conditions and restrictions as
are established by the Committee as of the Date of Grant; provided, however,
that up to five percent (5%) of the total number of Shares which may be granted
under the Plan to non-Company employees may be subject to a minimum vesting
period of one year.  The Committee may, but need not, establish performance
goals to be achieved within such performance periods as may be selected by it,
using such measures of individual performance or the performance of the Company
and/or one (1) or more of its Subsidiaries as it may select.  Any Share Award
containing conditions, terms or restrictions as established by the Committee but
not set forth herein shall be described in such term sheets or employment, award
or similar agreements as are approved by the Committee from time to time.
2.    Share Options. The sentence following subsection (iii) of Paragraph 6(e)
is deleted in its entirety and the following is substituted therefor:
Except as provided in the following paragraph, if the Service of a Grantee
terminates other than as described above, his or her Options shall not become
exercisable with respect to any additional Shares, unless (other than if the
termination occurs for Good Cause) the Committee determines that either: (i) the
vesting of the Options shall accelerate (in whole or in part) in connection with
such termination; or (ii) the vesting of any Options (in whole or in part) shall
continue past the Grantee’s termination of Service, subject to such conditions
as the Committee shall determine; and in each case, each Option shall be
exercisable until its Expiration Date.




--------------------------------------------------------------------------------




3.    Plan in Full Force and Effect. After giving effect to this Second
Amendment, the Plan remains in full force and effect.


IN WITNESS WHEREOF, this Second Amendment has been executed as of the date first
written above.
    


                    
EQUITY RESIDENTIAL






By:    /s/ Bruce C. Strohm______________
Bruce C. Strohm
Executive Vice President and General Counsel




